Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 12/8/2021 have been examined.  Claims 14-18, 20-22, and 24-26 have been amended.  Claims 27 and 28 have been added.  Claims 14-28 are pending.  

Claim Objections Withdrawn
Regarding the amended claims, the objection to claim 16 for using acronyms without proper definitions is withdrawn.

Claim Rejections Withdrawn
Regarding the amended claims, the rejections to claims 25-26 under 35 U.S.C. § 101 for being directed non-statutory subject matter are withdrawn. The rejection to claims 14, 18, and 21 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph for indefinite are withdrawn.

Response to Arguments/Amendments

Applicant Lim does not disclose the content of the link-down control message.  However, the examiner respectfully disagrees.  As explained in the previous Office action, Lim discloses “[w]hen a transit node detects a fault (i.e., a break in the ring) 


Regarding claim 18,  the applicant argues Lim and Reinold fail disclose "deciding one of the communication ports of the switching device itself to be used for transmission of the data based on the destination address information included in the data and the usage port information if the data including failure information indicating a failure in communication between other switching devices is received by the switching device itself."  More specifically, the applicant argues the forwarding database in Lin cannot contain information on the port to be used when a failure occurs.  However, the examiner respectfully disagrees.  Lim discloses “[w]hen a failure occurs in ring network 320, the EAPS domain spanning that ring take the necessary action to provide an alternative path for traffic to traverse. In 

Claims 15-17 and 19-26 are rejected accordingly.  As for newly added claims 27 and 28,  their rejections are new grounds of rejections necessitated by the amendment filed on 12/8/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection unit” and “a processing unit” in claim 25 and “a storage unit” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 25-26  is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  A detection unit, a processing unit, and a storage unit are recited in these claims.  Although the drawings illustrate these units as boxes, however, the written description fails to disclose the corresponding 

Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-19 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (USPub: 2013/0294226, hereinafter referred to as Lim) in view of Reinold et al. (USPub: 2003/0043793, hereinafter referred to as Reinold). 

Regarding claim 14, Lim discloses a switching device comprising: 
detecting a failure in communication with another switching device connected to one of the communication ports (para. 28, lines 5-6, wherein the node detects a fault on one of its ports) ; and
transmitting failure information indicating at least any one of a site where the failure in communication occurs and a communication port to be used when the failure in communication occurs by a target switching device being a switching device different from said another switching device, to the target switching device if the failure in communication is detected (para. 28, lines 5-7, wherein the node transmits the link-down message (i.e., the failure information) to the master node (i.e., a target device)). 
Although Lim discloses everything as applied above,  Lim does not explicitly disclose a switching device relaying data in an on-vehicle network and having a plurality of communication ports.  However, this concept is well known in the art as disclosed by Reinold. In the same field of endeavor, Reinold discloses 
a switching device relaying data in an on-vehicle network and having a plurality of communication ports, comprising a hardware processor configured to cause the switching device to perform operations comprising  (FIG. 1, FIG. 4 and FIG. 9, where the on-vehicle network includes switches and multiple ports, and a processor).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Reinold’s method into Lim’s invention. One of ordinary skill in the art would have been motivated of providing reliability and speed advantages over bus architectures that provide 

Regarding claim 15, Lim and Reinold disclose everything as applied above. Lim and Reinold further disclose
wherein the transmitting comprises transmitting to the target switching device the data to be transmitted to the target switching device, the data including the failure information (Lim’s para. 28, lines 5-7, wherein the node transmits the link-down message (i.e., the failure information) to the master node (i.e., a target device)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Reinold’s method into Lim’s invention. One of ordinary skill in the art would have been motivated of providing reliability and speed advantages over bus architectures that provide single communication paths between devices. And hence are subject to failure with failure of the single path (para. 38, lines 18-21). 

Regarding claim 16, Lim and Reinold disclose everything as applied above. Lim and Reinold further disclose
wherein the transmitting comprises transmitting the data including the failure information in an area other than a checksum calculation targeted area in an Internet Protocol packet (Reinold’s para. 33, lines 3-5 and Lim’s para. 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Reinold’s method into Lim’s invention. One of ordinary skill in the art would have been motivated of providing reliability and speed advantages over bus architectures that provide single communication paths between devices. And hence are subject to failure with failure of the single path (para. 38, lines 18-21). 

Regarding claim 17, Lim and Reinold disclose everything as applied above. Lim and Reinold further disclose
wherein the transmitting comprises, when a first frame to be transmitted to the target switching device after detection of the failure in communication is transmitted together with the failure information included in the first frame, including authentication information in the first frame (Reinold’s para. 58, lines 5-7, wherein the authentication information is transmitted for the networks).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Reinold’s method into Lim’s invention. One of ordinary skill in the art would have been motivated of providing reliability and speed advantages over bus architectures that provide single communication paths between devices. And hence are subject to failure with failure of the single path (para. 38, lines 18-21). 

Regarding claim 18, Lim discloses a switching device comprising:
storing usage port information indicating a correspondence among destination address information (para. 41, and para. 19, lines 4-9, wherein the forwarding database is stored in the memory of the node); and 
deciding one of the communication ports of the switching device itself to be used for transmission of the data based on the destination address information included in the data (para. 41, and para. 19, lines 4-9, wherein the processor of the node decides the ports based on forwarding base).  
Although Lim discloses everything as applied above,  Lim does not explicitly disclose a switching device relaying data in an on-vehicle network and having a plurality of communication ports.  However, this concept is well known in the art as disclosed by Reinold. In the same field of endeavor, Reinold discloses 
a switching device relaying data in an on-vehicle network and having a plurality of communication ports, comprising a hardware processor configured to cause the switching device to perform operations comprising  (FIG. 1, FIG. 4 and FIG. 9, where the on-vehicle network includes switches and multiple ports, and a processor).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Reinold’s method into Lim’s invention. One of ordinary skill in the art would have been motivated of providing reliability and speed advantages over bus architectures that provide single communication paths between devices. And hence are subject to failure with failure of the single path (para. 38, lines 18-21). 

storing the communication port to be used at a normal time and a failure occurrence-time port being at least one of the communication ports to be used when a failure in communication occurs (Reinold’s para. 45, lines 7-9, wherein the failure-occurrence-time); and 
deciding the usage port information of the data including failure information indicating a failure in communication between other switching devices is received by the switching device itself (Reinold’s para. 45, lines 7-9 and Lim’s para. 28, lines 5-7, wherein the time to detect the failure occurrence is the usage port information).

Regarding claim 19, Lim and Reinold disclose everything as applied above. Lim and Reinold further disclose
wherein the failure information includes a site where the failure in communication occurs (Lim’s para. 6, lines 7-9 and para. 28, lines 5-6), and the usage port information indicates the failure-occurrence-time port for each site where the failure in communication occurs (Reinold’s para. 45, lines 7-9 and Lim’s para. 28, lines 5-7, wherein the time to detect the failure occurrence is the usage port information).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Reinold’s method into Lim’s invention. One of ordinary skill in the art would have been motivated of 

Regarding claims 23 and 24, they are substantially the same as claims 14 and 18, except claims 23 and 24 are in a “method” claim format.  Because the same reasoning applies, claims 23 and 24 are rejected under the same reasoning as claims 14 and 18.

Regarding claims 25 and 26, they are substantially the same as claims 14 and 18, except claims 25 and 26 are in a “communication control program” claim format. Lim discloses the non-transitory computer readable medium stored the instructions to perform these functions (para. 45). Because the same reasoning applies, claims 25 and 26 are rejected under the same reasoning as claims 14 and 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Reinold as applied to claim 18 above, and further in view of Poulson et al. (USPub: 2012/0213060, hereinafter referred to as Poulson). 

Regarding claim 20, Lim and Reinold disclose everything as applied above. Lim and Reinold do not explicitly disclose transmitting the data excluding the failure information if transmitting the data to a target device connected to one of the communication ports of the switching device itself without interposing another   However, this concept is well known in the art as disclosed by Poulson. In the same field of endeavor, Poulson discloses 
wherein the operations further comprise transmitting the data excluding the failure information if transmitting the data to a target device connected to one of the communication ports of the switching device itself without interposing another switching device (para. 37, lines 13-14, wherein only the PCN data is transmitted over the alternative path).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Poulson’s method into Lim and Reinold’s invention. One of ordinary skill in the art would have been motivated “for providing seamless communications recovery and backup services” (para. 2, lines 2-3).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Reinold as applied to claim 18 above, and further in view of HE (USPub: 2008/0310430, hereinafter referred to as HE). 

Regarding claim 21, Lim and Reinold disclose everything as applied above. Lim and Reinold do not explicitly disclose comprising discarding non-target data satisfying a predetermined condition out of the data received by the switching device itself.  However, this concept is well known in the art as disclosed by HE. In the same field of endeavor, HE discloses 
wherein the operations further comprise discarding non-target data satisfying a predetermined condition out of the data received by the switching device of itself, wherein the non-target data including is not discarded (para. 90, lines 13-14 and para. 188, lines 12-15, wherein the path information is the non-target data).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include HE’s method into Lim and Reinold’s invention. One of ordinary skill in the art would have been motivated to enable a function of shortest path routing similar to that of an IP network (para.24, lines 1-2).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Reinold and HE as applied to claim 21 above, and further in view of Takezawa et al. (USPub: 2016/0366048, hereinafter referred to as Takezawa). 

Regarding claim 21, Lim, Reinold and HE disclose everything as applied above. Lim, Reinold and HE do not explicitly disclose holding normal-time discard information indicative of data to be discarded including the non-target data. However, this concept is well known in the art as disclosed by Takezawa. In the same field of endeavor, Takezawa discloses 
holding normal-time discard information indicative of data to be discarded including the non-target data and failure-occurrence-time discard information indicative of data not to be discarded including the non-target data (para. 169, and para. 199), and
determining whether or not data is to be discarded using the failure-occurrence-time discard information in place of the normal-time discard information after the switching device itself receives the non-target data including the failure information (para. 169, and para. 199).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Takezawa’s method into Lim, Reinold and HE’s invention. One of ordinary skill in the art would have been motivated “of improving a rescue rate of high priority communications in a communication system” (para.55, lines 2-3). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Reinold as applied to claim 14 above, and further in view of Ihara (USPub: 2018/0165245, hereinafter referred to as Ihara). 

Regarding claim 27, Lim and Reinold disclose everything as applied above. Lim and Reinold further disclose
wherein the target switching device determines the communication port to be used when the failure in communication occurs (Reinold’s para. 45, lines 7-9, the failure occurred time).
Although Lim and Reinold disclose everything as applied above, Lim and Reinold do not explicitly disclose it is based on at least any one of the site or the  it is 
based on at least any one of the site or the communication port to be used indicated by the failure information (para. 66).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ihara’s method into Lim and Reinold’s invention. One of ordinary skill in the art would have been motivated “to avoid passing through failed locations when a failed compute node and a failed path are known at the time when a job is assigned” (para. 3, lines 4-6).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Reinold as applied to claim 18 above, and further in view of Ihara. 

Regarding claim 28, Lim and Reinold disclose everything as applied above. Lim and Reinold further disclose
wherein the failure-occurrence-time port is defined, in the usage port information (Reinold’s para. 45, lines 7-9, wherein the failure-occurrence-time).
Although Lim and Reinold disclose everything as applied above, Lim and Reinold do not explicitly disclose the failure in port is for every site where the failure in communication occurs. However, this concept is well known in the art as disclosed by Ihara. In the same field of endeavor, Ihara discloses 
the failure in port is every site where the failure in communication occurs (para. 66).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ihara’s method into Lim and Reinold’s invention. One of ordinary skill in the art would have been motivated “to avoid passing through failed locations when a failed compute node and a failed path are known at the time when a job is assigned” (para. 3, lines 4-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419